Balletta, J. P.,
dissents and votes to reverse the order, on the law, and to deny the petitioner’s application, with the following memorandum: I respectfully disagree with the majority’s conclusion that the petitioner has established her entitlement to the imposition of a constructive trust in her favor. I would, therefore, reverse and deny the petitioner’s application.
The majority’s decision has set forth the general requirements that must be established before a constructive trust will be imposed (see, Sharp v Kosmalski, 40 NY2d 119, 121), and I will not repeat them here except to add the following observa*206tions. While it is true that the “salutary purpose of the constructive trust remedy is to prevent unjust enrichment” (Sharp v Kosmalski, supra, at 123), it is equally true that "[ejnrichment alone will not suffice to invoke the remedial powers of a court of equity” (McGrath v Hilding, 41 NY2d 625, 629). Moreover, it has also been said that “the constructive trust doctrine serves as a 'fraud-rectifying’ remedy rather than an 'intent-enforcing’ one” (Bankers Sec. Life Ins. Socy. v Shakerdge, 49 NY2d 939, 940; see, Matter of Lefton, 160 AD2d 702; Schwab v Denton, 141 AD2d 714).
As the majority points out, and the petitioner concedes, the father-daughter relationship that existed between the decedent and the petitioner was a confidential one, thus satisfying the first prong of the test ^et forth in Sharp v Kosmalski (supra) (see also, Djamoos v Djamoos, 153 AD2d 871; Ricotta v Ricotta, 135 AD2d 1143; Farano v Stephanelli, 7 AD2d 420). However, the petitioner’s proof at trial fell far short of showing either that there was an express or implied promise or that she transferred the property in reliance upon such a promise (see, Barnes v Byrnes, 153 AD2d 831; Baker v Latham Sparrowbush Assocs., 137 AD2d 934, 936; Meier v Meier, 76 AD2d 810, affd 53 NY2d 993).
The petitioner testified that she moved out of the house in August 1981 and that shortly thereafter, she called her attorney to prepare the documents necessary to transfer her 50% interest in the house to her father. The petitioner claimed that she told this attorney that she wanted the transfer to be only temporary. Significantly, however, she did not testify that she ever discussed the matter with relatives or friends (cf., Farano v Stephanelli, supra). The evidence shows merely that the petitioner unilaterally decided, for reasons known only to herself, to transfer her 50% interest in the house to her father. (I note that although the petitioner claimed that she had been the victim of a violent crime about six months prior to the transfer, she apparently never reported the incident to the police or mentioned it to anyone else.)
The petitioner thus failed to prove the existence of any express promise by her father to reconvey the property back to her. Furthermore, there is nothing in the circumstances which would suggest that any such promise should be inferred. The evidence shows only that the petitioner intended to sever all her connections with the property. Thus, the petitioner testified that although she paid the monthly mortgage payments up until the time she transferred her interest *207to her father, she stopped making all such payments after August 1981.
In the absence of a promise, either express or implied, the petitioner’s cause of action to impose a constructive trust must fail (see, Scivoletti v Marsala, 61 NY2d 806; Benanti v Benanti, 45 NY2d 993; Plotnikoff v Finkelstein, 105 AD2d 10; D’Aprile v Blythe, 53 AD2d 1059).
Nor has there been any showing that the father’s estate would be unjustly enriched by the transfer. While the petitioner claimed that she paid all the bills for the house from her own bank accounts, the evidence also reveals that the petitioner’s sister and her family (who lived in the downstairs apartment of the two-family house) paid her rent. Moreover, there was testimony that the petitioner paid the bills from the rent that she collected. In addition, there was evidence that the father contributed toward the down payment to purchase the house and obtained the mortgage with her.
The evidence was clearly insufficient to warrant the imposition of a constructive trust in this case. Other than the existence of a father-daughter relationship, the petitioner has failed to meet any of the other three prongs of the test set forth in Sharp v Kosmalski (supra). I am not of the opinion that a constructive trust should be imposed merely because the transaction involved a familial relationship (see, Saff" v Saff, 61 AD2d 452, 456). Accordingly, in the absence of any other factors which would warrant intervention by a court of equity, I vote to reverse in this case (see, Binenfeld v Binenfeld, 146 AD2d 663, 664-665; Olin v Lenoci, 119 AD2d 739).